            Case 1:20-cv-06061-LLS Document 6 Filed 09/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TAMICKO MURRAY MCIVER,

                                Plaintiff,

                    -against-                                   20-CV-6061 (LLS)

YONKERS CITY POLICE DEPT.                                      CIVIL JUDGMENT
RIVERDALE AVE.; DEFENDANT WANTED
BEFORE 5/30/20; JUSTIN KURBY,

                                Defendants.

         Pursuant to the order issued September 30, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 30, 2020
           New York, New York

                                                           LOUIS L. STANTON
                                                                U.S.D.J.
